Citation Nr: 1424284	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for service connected bilateral hearing loss, evaluated as 40 percent disabling prior to February 20, 2013, and as 70 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to March 1946, including service in the European Theater during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California. 

The Board issued a decision denying this appeal in July 2013.  In March 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Board notes that in January 2014, the RO remanded the issue of entitlement to service connection for a right knee disability so that the RO could obtain an addendum to a negative nexus opinion.  The addendum has been provided, but the RO has not yet issued a supplemental statement of the case on the issue, and the Veteran has not yet submitted a post-remand brief or any other further argument.  The issue is therefore not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in November 2012 so that the Veteran could undergo a VA audiologic examination.  It stated that "the claims folder (to include either paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be made available to the examiner."  The Veteran underwent a VA examination in February 2013, however, the examiner stated that he/she did not have access to the claims folder.  Instead, he/she indicated, by checked box, that he/she reviewed "prior audiology reports" without specifying what reports were reviewed.  

Pursuant to the Joint Motion For Remand, the Board finds that a new VA examination is necessary in order to adequately comply with the November 2012 Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The claims folder (to include either paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be made available to the examiner.  He or she should indicate receipt and review in any report generated. 

Following a claims file review, the examiner should examine the Veteran.  He or she must conduct puretone audiometry and Maryland CNC speech discrimination testing.  The results must be reported in detail.  The examination report should also discuss the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



